                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

UNITED STATES,                                   :
                                                 :
        Plaintiff,                               :
                                                 :       Case Nos. 2:19-CR-163(1) and (2)
        v.                                       :
                                                 :       JUDGE SARAH D. MORRISON
YU ZHOU (1)                                      :
                                                 :
and                                              :
                                                 :
LI CHEN (2),                                     :
                                                 :
        Defendants.                              :

                                     OPINION & ORDER

        Defendant Li Chen’s Motion to Revoke Detention Order Based on a Change in

Circumstances (ECF No. 84), her Supplemental Memorandum in Support (ECF No. 86),

Defendant Yu Zhou’s Motion to Revoke (ECF No. 88), the Government’s Response (ECF No.

87) and Defendant Chen’s Reply in Support of her Motion to Revoke (ECF No. 89) are before

the Court for consideration. A hearing is not necessary to render a decision.

   I.        BACKGROUND

        The July 23, 2019 twenty-seven count Indictment asserts that Defendants Yu Zhou and Li

Chen, whom are married, each conducted exosome research for Nationwide Children’s Hospital

(“Nationwide”) for approximately ten years. Exosomes “are small membrane-bound sacs that are

produced by human cells that carry cell-derived components such as RNA, microRNA (or

miRNA), and DNA.” (ECF No. 6 at ¶ 4.) They “play a key role in the research, identification and

treatment of a range of medical conditions including necrotizing enterocolitis (a condition found

in premature babies),” and certain types of cancer. Id. During their employment at Nationwide,



                                                 1
Mr. Zhou and Ms. Chen allegedly established three companies that conducted business related to

exosomes without Nationwide’s notice or consent. At least one of those entities conducted

business in China, also without Nationwide’s knowledge or approval. The Indictment alleges,

inter alia, that Mr. Zhou and Ms. Chen, throughout the course of their employment at

Nationwide, utilized those companies when stealing the trade secrets and violating the wire fraud

statute. (ECF No. 6.)

       Pursuant to the Indictment, arrest warrants were issued for both Zhou and Chen on July

23, 2019. (ECF No. 7.) Zhou was arrested the next day in San Diego, California, while Chen was

arrested on July 29, 2019, also in San Diego, California. Id. 10, 11. On August 1, 2019, Zhou and

Chen both stipulated without prejudice to the Government’s oral motion to detain them. (19CR-

163(1) ECF No. 13; 19CR-163(2) ECF No. 14.) On August 13, 2019 Magistrate Judge Lopez

ordered them removed to this District for further proceedings. Id.

       Zhou and Chen each entered a not guilty plea at their subsequent September 16, 2019

arraignments before the Court. A detention hearing, conducted by Magistrate Jolson,

immediately followed the arraignment. During that hearing, the Government argued the

Defendants should be detained pending completion of trial because each posed a flight risk.

Magistrate Jolson heard arguments from each side and admitted sixteen exhibits from the

Government and two exhibits from Chen. She noted each Defendant had deep business and

familial ties with the People’s Republic of China (“PRC”). She commented that the Defendants

have business connections with individuals in the PRC “who have access to governmental

institutions” in the PRC. (ECF No. 42 at 36.) She noted that each Defendant had extensively

traveled to the PRC in the last several years. She also held that the Defendants had substantial

financial resources here and in the PRC that would enable them to flee. She concurred with the



                                                 2
Government’s observation that the United States does not have an extradition treaty with the

PRC. While recognizing that the Defendants have a son attending school in Maryland, she

determined that the son is an adult capable of caring for himself. She further determined that the

Defendants have little to no ties with this District. In sum, Magistrate Jolson held that the

Government carried its burden of proving by a preponderance of the evidence that the

Defendants were flight risks and that there were no conditions of release sufficient to reasonably

assure their presence going forward. Detention, she held, was necessary.

       At this point, each Defendant’s procedural path diverged. The Court therefore separately

reviews their routes to the present.

               A. Mr. Zhou

       Defendant Zhou’s November 8, 2019 Motion for Bond challenged the Magistrate’s

detention determination. (ECF No. 47.) Therein, he argued his detention order should cease

because there were conditions of release that would reasonably assure his presence at future

court proceedings. Specifically, Zhou proffered that his ability to post $1,000,000 in bond

secured by his home in California as well as his placement under pre-trial supervision and

electronic monitoring should be sufficient to “alleviate[] . . . the Government’s concerns

regarding risk of flight.” Id. at 9. He also argued that his detention removed his ability to review

discovery, and therefore deprived him of the meaningful assistance of his counsel.

       The Government opposed, noting that Mr. Zhou had both substantial incentive and

extensive means to flee. The Government was particularly concerned with Defendant Zhou

fleeing to a Chinese consulate or to the PRC itself, given the lack of an extradition treaty

between the countries.




                                                  3
          The Court held a hearing and subsequently issued a decision denying the motion for two

reasons. First, the Court reviewed Magistrate Jolson’s decision and determined that Mr. Zhou

had presented no new material information relative to his risk of flight. Further consideration,

therefore, was barred under 18 U.S.C. §3142(f)(2)(B) pursuant to United States v. Rodriguez-

Adorno, 606 F.Supp. 2d 232, 239 (D.P.R. 2009) and United States v. Jerdine, No. 1:08 CR

00481, 2009 U.S. Dist. LEXIS 117919, at *6-8 (N.D. Ohio Dec. 18, 2009). Alternatively, the

Court considered the 18 U.S.C. § 3142(g) factors and held that the Government proved by a

preponderance of the evidence that Defendant Zhou was a flight risk for which no condition or

set of conditions would reasonably assure his presence at future Court events.

          Defendant Zhou’s current Motion to Revoke simply adopts Ms. Chen’s Motion to

Revoke and the grounds in support therein as his own.

                 B. Ms. Chen

          Ms. Chen did not seek review of Magistrate Jolson’s detention order until now.

Specifically, she seeks revocation of that order and release in accordance with the conditions set

forth in July 30, 2019 pre-trial services report for the Southern District of California. Those

conditions include that she: (1) report to pre-trial services for supervision; (2) restrict travel to

the Southern District of California; (3) surrender her passport with new passport applications

being prohibited; and (4) execute a $15,000 personal appearance bond, co-signed by Mr. Zhou.

Ms. Chen argues COVID-19 constitutes new and material information justifying her temporary

release.

    II.      ANALYSIS

          The Court first examines Ms. Chen’s Motion to Revoke before turning to a review of Mr.

Chen’s motion of the same title.



                                                   4
            A. The Court Denies Ms. Chen’s Motion to Revoke.

       As noted, Ms. Chen urges the Court to release her due to COVID-19. Specifically, she

argues her continued detention places her at a higher risk for contracting COVID-19 because

jails are “incubators” for the virus. (ECF No. 84 at 4.) The Government counters that COVID-19

is irrelevant to the risk of flight analysis. (ECF No. 87.) The Court finds that the Government’s

argument is persuasive.

                      1. Ms. Chen Does not Present Material Information.

       Ms. Chen’s motion is premised upon 18 U.S.C. § 3142(b), which provides for review of a

magistrate judge’s detention order. Review, however, is not automatic. Rather, 18 U.S.C. §

3142(f)(2)(B) provides a court may reopen a detention hearing if:

               1) new information exists that was unknown to the movant at the
               time of the hearing; and 2) the new information has a material
               bearing on the issue of whether there are conditions of release that
               will reasonably assure a defendant’s appearance at trial and the
               safety of any other person in the community


United States v. Watson, 475 F. App'x 598, 600 (6th Cir. 2012) (citing 18 U.S.C. §

3142(f)(2)(B)). “New and material information for § 3142(f)(2)(B) purposes consists of . . . truly

changed circumstances, something unexpected, or a significant event.” United States v. Jerdine,

No. 1:08 CR 00481, 2009 U.S. Dist. LEXIS 117919, at *6-8 (N.D. Ohio Dec. 18, 2009) (citation

omitted).

       Ms. Chen maintains that COVID-19 qualifies as each of those. Due to the virus, the

President of the United States has declared a national health emergency, the federal courthouses

within this district are closed until April 6, 2020 pursuant to General Order 20-05, and Ohio’s

Governor has issued a statewide “Stay at Home” order. Governor DeWine’s order is designed to




                                                 5
facilitate social distancing among individuals to slow the spread of COVID-19 and permit health

care facilities to sufficiently treat the expected influx of those infected with the virus.

        Ms. Chen notes that social distancing is nearly impossible in the confined setting of the

county jail where she is currently incarcerated. She argues her release would reduce the risk of

the jail becoming a cluster cite of COVID-19 infections which would benefit the community’s

health as a whole. In addition, she comments the county jail has “fewer medical resources”

should she, or another inmate, become infected with COVID-19. This, she argues, makes her

incarceration an even “greater health hazard.” (ECF No. 84 at 6.) In contrast, the Government

argues COVID-19 changes nothing because Ms. Chen remains an incurable risk of flight. (ECF

No. 87 at 1.)

        The Court concurs that COVID-19 presents a novel and unprecedented change in

circumstances. But that change presently plays no material role as to whether there are

conditions of release that will reasonably assure the future appearance of Ms. Chen in court.

Material information is information “of a nature that would increase the likelihood that the

defendant will appear at trial . . . .” Watson, 475 F. App'x 598, 600 (6th Cir. 2012). The mere

possibility of Ms. Chen’s contracting COVID-19 while inside the Delaware County Jail is of no

import to her risk of flight outside of the facility.

        Perhaps anticipating this deficiency, Ms. Chen cites to 18 U.S.C. § 3142(g)(3)(A) in an

attempt to make COVID-19 material. (ECF No. 84 at 6.) That section requires the Court to take

her physical condition into account when addressing conditions assuring appearance. Her

reliance is misplaced. Section 3142(g)(3)(A) becomes a consideration only if Ms. Chen first

presents new and material evidence for the Court’s consideration. As noted above, she fails to




                                                    6
satisfy the material component. Thus, the Court DENIES Ms. Chen’s Motion to Revoke

Detention Order Based on Changed Circumstances under § 3142(f)(2)(B). See

United States v. Rivera, No. 09-CR-619 (SJF), 2010 WL 1687069, at *3 (E.D.N.Y. Apr. 21,

2010) (defendant “has not demonstrated that the circumstances concerning his bail application

have significantly changed since Magistrate Judge Orenstein’s detention order so as to warrant

reopening the detention hearing and releasing [defendant] on bail” under § 3142); see also

United States v. Rodriguez-Adorno, 606 F. Supp. 2d 232, 234, 237-239 (D.P.R. 2009) (declining

to reopen magistrate judge’s denial of bond because defendant presented no new material

evidence to the district court); see also United States v. Perozzi, No. 09CR117-16-SM, 2009 WL

2929292, at *2 (D.N.H. Sept. 9, 2009) (same); see also United States v. Juarez, No. 2:16-cr-

00265-GMN-CWH-23, 2018 U.S. Dist. LEXIS 211036, at **6-7 (D. Nev. Dec. 13, 2018)

(denying defendant’s motion for review of magistrate’s denial of defendant’s motion for

reopening of bond proceedings that took place before the magistrate partly for lack of new

material evidence and noting the new material evidence requirement is “strictly interpreted”); see

also United States v. Bararia, No. 2:12-cr-00236-JAD-GWF, 2013 U.S. Dist. LEXIS 173000, at

*10-11 (D. Nev. Dec. 5, 2013) (denying motion to revoke detention order because of lack of new

material information and noting “the district court is not required to start over in every case and

proceed as if the magistrate’s decision and findings did not exist.”) (quoting United States v.

Koenig, 912 F.2d 1190, 1192-93 (9th Cir. 1990); see also United States v. Hare, 873 F.2d 796,

799 (5th Cir. 1989) (affirming district court’s denial of motion to reopen bond issue that was

decided by magistrate for lack of new material evidence).




                                                 7
                       2. Detention Remains Necessary.

       Assuming, arguendo, that COVID-19 satisfies § 3142(f)(2)(B)’s new and material

information requirement, the Court proceeds to a further review of Magistrate Jolson’s detention

order utilizing the de novo standard. United States v. Yamini, 91 F. Supp. 2d 1125, 1129 (S.D.

Ohio 2000) (explaining that although the Sixth Circuit has not mandated a particular standard of

review, “the majority view appears to favor . . . de novo review of detention orders”). The rules

regarding admissibility of evidence in criminal trials do not apply to the presentation of

information at a detention hearing. The Court, therefore, may rely on hearsay evidence in making

its determination regarding detention. United States v. Richardson, No. 2:11-cr-220, 2011 U.S.

Dist. LEXIS 122928, at *2 n.2 (S.D. Ohio Oct. 21, 2011) (citing 18 U.S.C. § 3142(f)(2)).

       “The default position of the law . . . is that a defendant should be released pending trial.”

United States v. Stone, 608 F.3d 939, 945 (6th Cir. 2010). A defendant may be detained pending

trial only when a judicial officer “finds that no condition or combination of conditions will

reasonably assure the appearance of the person as required and the safety of any other person and

the community.” 18 U.S.C. § 3142(e). “Pretrial detention can be ordered based on a judicial

finding of either substantial danger to the community or risk of flight; only one is required.”

United States v. Xiaorong You, No. 2:19-CR-14, 2019 U.S. Dist. LEXIS 96776, at *5 (E.D.

Tenn. June 10, 2019) (quoting United States v. Hernandez, No. 1:02-CR-006, 2002 U.S. Dist.

LEXIS 26904, 2002 WL 1377911, at *3 (E.D. Tenn. Feb. 27, 2002) (citing United States v.

Portes, 786 F.2d 758, 765 (7th Cir. 1985)). Here, the Government does not argue that Ms. Chen

is a danger to the community. Instead, the Government contends that she is a flight risk. Under

these circumstances, the Government must prove by a preponderance of the evidence that she is

a flight risk for which no condition or set of conditions will reasonably assure her presence as



                                                 8
required at future Court proceedings. United States v. Hinton, 113 F. App’x 76, 77 (6th Cir.

2004).

         The Court considers several factors in deciding whether the Government has satisfied its

burden, including:

         (1) the nature and circumstances of the offense charged, including whether the
         offense is a crime of violence, a violation of section 1591, a Federal crime of
         terrorism, or involves a minor victim or a controlled substance, firearm, explosive,
         or destructive device;

         (2) the weight of the evidence against the person;

         (3) the history and characteristics of the person, including--

             (A) the person’s character, physical and mental condition, family ties,
             employment, financial resources, length of residence in the community,
             community ties, past conduct, history relating to drug or alcohol abuse,
             criminal history, and record concerning appearance at court proceedings;
             and

             (B) whether, at the time of the current offense or arrest, the person was on
             probation, on parole, or on other release pending trial, sentencing, appeal,
             or completion of sentence for an offense under Federal, State, or local law;
             and

         (4) the nature and seriousness of the danger to any person or the community that
         would be posed by the person’s release. In considering the conditions of release
         described in subsection (c)(1)(B)(xi) or (c)(1)(B)(xii) of this section, the judicial
         officer may upon his own motion, or shall upon the motion of the Government,
         conduct an inquiry into the source of the property to be designated for potential
         forfeiture or offered as collateral to secure a bond, and shall decline to accept the
         designation, or the use as collateral, of property that, because of its source, will not
         reasonably assure the appearance of the person as required.

§ 3142(g). If the Court determines that a detention order is necessary, it shall submit a written

statement of the reasons for the detention. 18 U.S.C. § 3142(i)(1).

         The Court has assessed Chen’s motion, her supplemental memorandum in support, the

Government’s opposition, Ms. Chen’s Reply and the transcripts of the September 16, 2019




                                                    9
detention hearing (ECF No. 42). In light of those actions, the Court has reviewed Magistrate

Judge Jolson’s detention order (ECF No. 29) de novo. Pursuant to the factors outlined in

§ 3142(g), the Court makes the following findings.

●      Nature and Circumstances of the Offenses Charged. Ms. Chen is charged with wire

fraud, stealing trade secrets and conspiring to steal trade secrets. The crimes do not involve

violence; terrorism; minors; controlled substances; interference with commerce by robbery,

extortion or threat of violence; explosives; or destructive devices, so no presumption of detention

applies. 18 U.S.C. § 3142(e). However, this does not mean that this factor automatically leans in

favor of pre-trial release. The Court must still consider the nature and circumstances of the

underlying charges.

       According to the Government, Defendants worked for Nationwide for ten years in

positions that allowed them to create and have access to trade secrets about isolating exosomes.

Six years ago, they began conspiring to sell those trade secrets to the PRC for their own personal

gain without Nationwide’s knowledge or permission. In furtherance of their conspiracy, they

filed four patent applications in the PRC regarding exosome isolation. They organized an

exosome conference in China for which they served as presenters. (ECF No. 42.) During that

conference, they disclosed Nationwide’s exosome trade secrets. The Government asserts that

they further created an exosome technology business in the PRC that they subsequently sold to

an American company for their own profit.

       The Government has further alleged that Defendants’ actions included connecting with

members of the PRC’s government. Namely, the PRC paid Ms. Chen for her expert services in

the area of exosome research. She also applied for, and received, grants with the PRC’s National

Natural Science Foundation. Id. Making those connections involved travel to the PRC. For Chen,



                                                 10
that travel was extensive. She went to the PRC six times in the year preceding her initial

apprehension. One of those trips lasted a full month.

       The charges are serious. And, the Government estimates that the actions of Zhou and

Chen have resulted in millions of dollars of losses. (ECF No. 51 at 12.) The Government

believes that amount will only grow with discovery. Each Defendant is a principal player in the

scheme to steal trade secrets and to sell them for personal gain. Defendants purportedly carried

out their conspiracy without Nationwide’s knowledge and certainly without its consent.

       If convicted, Ms. Chen will face a lengthy sentence. The Government asserts her

estimated sentencing range, based upon presently known damages, would subject her to the

potential for 121-151 months of imprisonment. (ECF No. 87.) Each of the twenty-two wire fraud

counts against her carry a maximum sentence of twenty years. The two theft of trade secrets

counts carry a maximum sentence of ten years each. Id. The extended sentence provides a strong

motive to flee. You, 2019 U.S. Dist. LEXIS 96776, at *9.

       From all of this, the Court concludes that the nature and circumstances of the charged

offenses support Ms. Chen’s continued pretrial detention.

●      Weight of the Evidence Against Ms. Chen. “This factor goes to the weight of the evidence

of an accused’s dangerousness or flight risk, not to the weight of the evidence pointing to his or

her guilt.” United States v. Richardson, No. 2:11-cr-220, 2011 U.S. Dist. LEXIS 122928, at *18

(S.D. Ohio Oct. 21, 2011) (citing United States v. Stone, 608 F.3d 939, 948 (6th Cir. 2010)). In

this regard, there are strong indicators that Ms. Chen poses a significant risk of flight.

       Ms. Chen traveled to China six times in the year preceding her apprehension. One of

those trips lasted a full month. Ms. Chen’s parents and brother are in the PRC. She has access to

a large amount of cash both in the United States and in the PRC. If Ms. Chen flees to the PRC, or



                                                  11
to a Chinese consulate in the United States, the Government would have no recourse because the

United States does not have an extradition treaty with China. Consequently, the Court concludes

that the weight of the evidence with respect to Ms. Chen’s risk of flight is substantial.

●      History and Characteristics of the Person. As noted above, when addressing this factor,

the Court initially considers Ms. Chen’s character, physical condition, family ties, employment,

financial resources, length of residence in the community, community ties, past conduct, history

relating to drug or alcohol abuse, criminal history and record concerning appearance at court

proceedings. 18 U.S.C. § 3142(g)(3).

       Turning first to Ms. Chen’s character, the Government focuses on her history of

“deceptive” conduct. (ECF No. 87). To illustrate, she is alleged to have exploited the trust of

Nationwide while engaging in a lengthy scheme to steal Nationwide’s intellectual property for her

own monetary benefit in violation of Nationwide’s internal employment policies. She is further

alleged to have lied to Nationwide about the purpose of her international travel, again in

contravention of Nationwide’s policies. In addition, when Ms. Chen was arrested, she allegedly

lied to law enforcement about her involvement with the PRC’s governmental agencies and her

business in the PRC. She further lied about not having Chinese patents. (ECF No. 42 at 24.)

       At this point, the Court returns to Ms. Chen’s COVID-19 contention. While Ms. Chen and

the Government disagree as to whether § 3142(g)(3)(A)’s mention of “physical condition”

incorporates “health,” it is a distinction without a difference at this point as Ms. Chen has not been

diagnosed as having the virus. Further, Ms. Chen makes no mention of any physical condition

necessitating attention or of a positive COVID-19 diagnosis at her facility. Instead, she offers

nothing but the possibility that she might contract COVID-19 while in the jail as the basis for her

motion. Her focus is off.



                                                 12
                A defendant’s concerns that he or she would face heightened
                COVID-19 risks if incarcerated would not typically factor into a §
                3142(f) analysis, which focuses on whether the court can fashion
                conditions of release that will reasonably assure the defendant is not
                a risk of nonappearance or a risk of harm to any others or the
                community. The risk of harm to the defendant does not usually bear
                on this analysis.


United States v. Henry Clark, No. 19-40068-01-HLT, 2020 U.S. Dist. LEXIS 51390, at *8 (D.

Kan. Mar. 25, 2020). Additionally, “a defendant should not be entitled to temporary release . . .

based solely on generalized COVID-19 fears and speculation.” Id. at *9 (in context of 18 U.S.C.

§ 3142(i)).

        Turning to familial ties, Ms. Chen’s parents and brothers are in the PRC. While her son is

in school in Maryland, her son is old enough to care for himself. See ECF No. 37 at 9. Moreover,

Ms. Chen presents no evidence about her relationship with her son and how that relationship ties

her to the United States in general and to this district in particular.

        Ms. Chen has significant monetary assets, both here and in the PRC. The Defendants had

$1.7 million in cash on hand in 2019. (ECF No. 42 at 22.) Additionally, she does not live in this

district, does not work in this district, has no family in this district and has no property in this

district. Her ties to this district are therefore non-existent. In contrast, her past conduct reveals six

trips to the PRC in the year before her apprehension. And, those trips fostered relationships with

workers within the PRC’s governmental sector who may be of assistance should Ms. Chen be

released and attempt to flee. All of this evinces strong ties to the PRC, not to this country or district.

        Favoring release are the facts that she has no criminal history and therefore was not on

probation or parole at the time of his arrest. Yet, “courts have never required a prior criminal record

before ordering detention.” Stone, 608 F.3d at 950.




                                                   13
        Ms. Chen has no reported history of drug or alcohol abuse. Because she was arrested and

detained, and because she has no criminal history, her record of appearing at court proceedings is

not applicable.

        The totality of the circumstances indicate that Ms. Chen has substantial means and

motive to flee. The record also shows extensive business and familial ties to the PRC, as well as

to the PRC’s government. The Court holds that the third § 3142(g) factor therefore weighs

heavily in favor of detention.

●       Nature and Seriousness of the Danger to any Person or the Community. The Government

does not contend that Defendant poses a danger to any person or the community. To the extent

this fourth and final § 3142(g) factor is applicable, it weighs in favor of release.

        Utilizing de novo review, and after weighing all the evidence and reviewing the entire

record, this Court finds under the totality of the circumstances that the Government has proven

by a preponderance of the evidence that Ms. Chen poses a serious risk of flight.

        Having made that determination, the Court next examines whether there is or are no

condition or combination of conditions of release that will reasonably assure the appearance of

Ms. Chen as required. 18 U.S.C. § 3142(g). The Court concludes that the answer to that query is

no.

        Ms. Chen seeks in-home detention with electronic monitoring in California. But,

Governor DeWine’s Stay at Home order nullifies that option. At the detention hearing, Ling

Zhao and Hongwu Zhang offered to house Ms. Chen with electronic monitoring. (ECF No. 42 at

30.) They are Ms. Chen’s friends whom reside in the district. Id. Ms. Chen makes no mention of

this in her Motion. Even if that option still exists, it is insufficient to negate her flight risk. As




                                                    14
Magistrate Judge Jolson concluded, simply because Zhao and Zhang would allow Ms. Chen to

reside with them is not “enough to overcome all of [her] substantial ties to China.” Id. at 37.

       In sum, the You court aptly states, “[t]he crimes charged required intelligence, planning,

capital, facility in deception, international communications, and international motives. The

crimes carry severe penalties. Defendant has the financial resources, international connections,

and incentive to flee, rather than risk a lengthy prison sentence.” You, 2019 U.S. Dist. LEXIS

96776, at *16. Those facts are present here. Accordingly, Ms. Chen will remain detained pending

trial and her Motion to Revoke is DENIED. (ECF No. 84.)

           B. The Court Denies Mr. Zhou’s Motion to Revoke.

       Mr. Zhou adopts Ms. Chen’s Motion to Revoke in full. His case, however, is in a

different procedural posture because he previously appealed Magistrate Judge Jolson’s detention

order. That appeal was unsuccessful. For the Court to have discretion re-screen his Motion to

Revoke now, he must offer new and material information as § 3142(f)(2)(B) directs. Watson, 475

F. App’x at 600 (6th Cir. 2012) (citing 18 U.S.C. § 3142(f)(2)(B)). But the Court holds above

that COVID-19 is not material. His motion therefore fails under § 3142(f)(2)(B) and Watson.

       To avoid that result, Mr. Zhou first directs the Court’s attention to

United States v. Stephens, No. 15-cr-95 (AJN), 2020 U.S. Dist. LEXIS 47846 (S.D.N.Y. Mar.

18, 2020). (ECF No. 88 at 2). The Stephens court considered speculative COVID-19 concerns in

the context of a motion to reopen detention under § 3142(f) based on a change in circumstances.

While that court allowed release, it did not do so based solely on COVID-19 concerns. Instead,

the Stephens court relied on new information as to the danger the defendant posed to the

community. Because community danger is not at issue in this case, Stephens fails to buttress Mr.

Zhou’s request for release.



                                                 15
       Mr. Zhou’s reliance upon United States v. Perez, 2020 U.S. Dist. LEXIS 51867

(S.D.N.Y. Mar. 19, 2020), fares no better. Perez sought temporary release under the “compelling

reasons” language set forth in 18 U.S.C. § 3142(i). The Court granted the motion because of the

“unique confluence of serious health issues and other risk factors facing” Perez. Those included,

but were not limited to, Perez’s “serious progressive lung disease and other significant health

issues, which place[d] him at a substantially heightened risk of dangerous complications should

he contract COVID-19 . . . .” Id. at * 1. Yet, Mr. Zhou’s motion is not premised upon § 3142(i),

and he has no documented health concerns that would significantly raise his risk of COVID-19

complications should he become stricken with the virus. For these reasons, the Court does not

find Perez instructive in this instance.

       III. CONCLUSION

       The Court DENIES Defendants’ Motions to Revoke. (ECF Nos. 84, 88).

       IT IS SO ORDERED.



                                                     /s/ Sarah D. Morrison
                                                     SARAH D. MORRISON
                                                     UNITED STATES DISTRICT JUDGE




                                                16
